Citation Nr: 0827021	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-20 033	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a skin disease of 
the hands.

2. Entitlement to service connection for venereal warts. 

3. Entitlement to service connection for a right knee 
disability.

4. Entitlement to service connection for residuals of a right 
heel fracture.

5. Entitlement to service connection for gastroesophageal 
reflux disease.

6. Entitlement to service connection for muscle pain 
involving the biceps and calves.  

7. Entitlement to service connection for a respiratory 
disability.

8. Entitlement to an effective date earlier than April 29, 
2002, for the grant of service connection for left knee 
patellofemoral pain syndrome.

9. Entitlement to an effective date earlier than April 29, 
2002, for the grant of service connection for left shoulder 
acromioclavicular subluxation.
REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1989 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

Pursuant to the veteran's request, a hearing before a member 
of the Board was scheduled for May 2007, and rescheduled for 
January 2008.  Additionally, a hearing before a Decision 
Review Officer was scheduled for October 2007.  The veteran 
did not appear for any of the hearings.  Since he failed to 
report for the hearings or provide an explanation for his 
absence, and has not requested that a hearing be rescheduled, 
his hearing requests are deemed withdrawn.  38 C.F.R. § 
20.704.




FINDINGS OF FACT

1. A skin disease of the hands was not affirmatively shown to 
have had onset during service; and a skin disease, to include 
lichen simplex chronicus, first diagnosed after service is a 
known clinical diagnosis and the current skin disability is 
unrelated to an injury, disease, or event of service origin, 
including any exposure to environmental hazards in Southwest 
Asia.  

2. Venereal warts are not currently shown. 

3. A right knee disability, arthritis, was not affirmatively 
shown to have had onset during service; and a right knee 
disability, arthritis, first diagnosed after service beyond 
the one-year presumptive period for arthritis, is unrelated 
to an injury, disease, or event of service origin.

4. Residuals of a right heel fracture are not currently 
shown.

5. Gastroesophageal reflux disease was not affirmatively 
shown to have had onset during service; gastroesophageal 
reflux disease, first diagnosed after service, is a known 
clinical diagnosis; gastroesophageal reflux disease is 
unrelated to an injury, disease, or event of service origin, 
including any exposure to environmental hazards in Southwest 
Asia.  

6. Muscle pain involving the biceps and calves is unrelated 
to an injury, disease, or event of service origin and has not 
resulted in a compensable disability as an undiagnosed 
illness. 

7. Respiratory disability is not currently shown. 

8. The original claim for VA disability compensation for left 
knee patellofemoral pain syndrome was received at the RO on 
April 29, 2002, and there was no pending claim, formal or 
informal, before April 29, 2002.

9. The original claim for VA disability compensation for a 
left shoulder acromioclavicular subluxation was received at 
the RO on April 29, 2002, and there was no pending claim, 
formal or informal, before April 29, 2002.


CONCLUSIONS OF LAW

1. A skin disease of the hands, including as an undiagnosed 
illness, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § § 3.303, 3.317 (2007). 

2. Venereal warts were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).

3. A right knee disability, arthritis, was not incurred in or 
aggravated by service; arthritis was diagnosed after service 
beyond the one-year presumptive period for a chronic disease.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

4. Residuals of a right heel fracture were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).

5. Gastroesophageal reflux disease, including as an 
undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2007). 

6. Muscle pain involving the biceps and calves, including as 
an undiagnosed illness, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2007).
 
7. A respiratory disability, including as an undiagnosed 
illness, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2007).

8. The criteria for an effective date earlier than April 29, 
2002, for the grant of service connection for left knee 
patellofemoral pain syndrome have not been met. 38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).

9. The criteria for an effective date earlier than April 29, 
2002, for the grant of service connection for a left shoulder 
acromioclavicular subluxation have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2002, in March 2006, and in May 2006.  
The veteran was notified of the evidence needed to 
substantiate the claims of service connection to include as 
an undiagnosed illness, and regarding the earlier effective 
date claims, the RO provided notice on the underlying claims 
for service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the degree of 
disability assignable and for the effective date of the 
claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA, except for identifying the type of evidence 
needed to substantiate the effective-date claim); of Charles 
v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in February 2006.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  



To the extent VCAA notice, pertaining to the effective dates, 
was not timely provided, and claims were not thereafter 
readjudicated, the VCAA notice was defective, but as the 
claims of service connection are denied, no effective date 
can be assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA content error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

As for the effective date claims, where, as here, service 
connection has been granted and the effective dates assigned, 
the claims of service connection have been more than 
substantiated, the claims have been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision as to the effective date 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
earlier effective dates, following the initial grants of 
service connection.  Dingess, 19 Vet. App. 473 (2006); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  

The veteran was afforded VA examinations to evaluate his 
claims of for service connection in October 2002 and April 
2004 and the medical evidence of record is sufficient to 
decide the claims.  38 C.F.R. § 3.159(c)(4).   

The RO has obtained the service treatment records and VA 
records.  As the veteran has not identified any additional 
evidence pertinent to his claims, not already of record, and 
as there are no additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for arthritis or degenerative 
joint disease, if the disease becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.



Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d)(2).

A qualifying chronic disability means a chronic disability 
resulting from any of the following: (A) an undiagnosed 
illness to include skin signs or symptoms, muscle pain, 
gastrointestinal signs or symptom, or respiratory signs or 
symptoms. 
38 C.F.R. § 3.317(b).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Service Connection 

The service personnel records show that from January 22, 
1991, to March 24, 1991, the veteran served in the Southwest 
Asia Theater of operations during the Persian Gulf War.



Skin Disease of the Hands

The service treatment records, including the reports of 
entrance and separation examinations, show that in May 1989 
the veteran complained of rash on his neck, arms, trunk, and 
groin.  The assessment was contact dermatitis due to poison 
oak. On separation examination, the veteran indicated that he 
did not know if he had a skin disease.  The skin evaluation 
was normal and skin disease was not listed as a defect or 
diagnosis by the examiner. 

After service, on a Persian Gulf examination in June 2002, 
history included skin lesions on the veteran's fingers.  The 
diagnosis was nodular eczema over the joints of the fingers.  

On VA examination in October 2002, the examiner indicated 
that the veteran had been treated for eczematous lesions on 
the hands and had been diagnosed with lichen simplex 
chronicus.  The diagnosis was lichen simplex chronicus of the 
hands. 

On VA examination in April 2004, no skin lesions were found.  

VA records show that in May 2004, history included rough skin 
on the right hand for about 11 to 12 years.  On 
dermatological evaluation in June 2004, the veteran 
complained of rough skin over his fingers.  The assessment 
was lichen simplex chronicus.  

Analysis

On the basis of the service treatment records, a skin disease 
of the hands was not affirmatively shown during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The service treatment records do show that in May 1989 the 
veteran presented with a skin rash, which was associated with 
poison oak. 

As there was a single, isolated finding of a skin rash due to 
poison oak, the required combination of manifestations 
sufficient to identify a skin disease and sufficient 
observation to establish chronicity of a skin disease during 
service are not adequately supported by the service treatment 
records, and as the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

After service, complaints of skin lesions of the fingers were 
first documented in 2002, which were diagnosed as nodular 
eczema.  Subsequently, VA medical records in October 2002 
documented lichen simplex chronicus.  The period without 
documented complaints of skin symptoms from 1993 to 2002 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson 
v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.); Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

The absence of medical evidence of continuity of 
symptomatology combined with the absence of skin lesions of 
the hands during service and on separation examination 
outweigh the veteran's statements of continuity because the 
statements are inconsistent with the facts as shown by the 
evidence of record as to the origin and onset of the claimed 
disability, and therefore the veteran's statements are not 
probative on the question of continuity of symptomatology.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
For this reason, the preponderance of the evidence is against 
the claim of service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b). 

As for service connection based on the initial documentation 
of a skin condition after service under 38 C.F.R. § 3.303(d), 
a skin condition is a condition under case law, where lay 
observation has been found to be competent as to the presence 
of the disability.  McCartt v. West, 12 Vet. App. 164 (1999).



And although the veteran is competent to declare that he has 
a skin condition, he is not competent to provide a medical 
nexus opinion between his current skin condition and an 
injury, disease, or event of service origin.  Where, as here, 
the determinative issue involves a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim. Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical opinion.  38 C.F.R. § 3.159.  For this reason, the 
Board rejects the veteran's statements as competent evidence 
to substantiate the claim that the current skin condition is 
related to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a qualifying 
chronic disability is one by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  In this case, lichen simplex chronicus 
is a known clinical diagnosis.  For this reason, the 
presumption of service connection due to an undiagnosed 
illness does not apply.  38 C.F.R. § 3.317(a)(1).

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation 
that is not capable of lay observation, as there is no 
favorable competent medical evidence to support the claim of 
service connection for a skin disease of the hands, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Venereal Warts

The service treatment records, including the reports of 
entrance and separation examinations, show that from June 
1992 to August 1992 the veteran was treated for a sores and 
blisters associated with a venereal infection.  On separation 
examination, the veteran denied that he had venereal disease, 
and venereal disease was not listed as a defect or diagnosis 
by the examiner.

After service, VA records show that in March 2001 there were 
no lesions in the genital area.  On Persian Gulf examination 
in June 2002, the veteran complained of intermittent skin 
lesions in the groin area since 1994.  

On VA examination in October 2002, the veteran stated that he 
had venereal warts during service, which spontaneously 
resolved without reoccurrence.  No lesions were found in the 
genital area and venereal warts were not diagnosed. 

In January 2003, the veteran complained of several small 
bumps in the groin area of one week's duration.  He left 
without being evaluated.  

On VA examination in April 2004, no skin lesions were found.  

Analysis

On the basis of the service treatment records, the veteran 
did have a venereal infection, involving sores and blister.  

And although a venereal infection was shown in service, this 
alone is not enough to establish service connection.  There 
must be a current disability resulting from the venereal 
infection documented during service.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  

After service, there were no lesions in the genital area in 
March 2001, on Persian Gulf examination in June 2002, on VA 
examination in October 2002, and on VA examination in April 
2004.  In January 2003, the veteran complained of several 
small bumps in the groin area, but he left without being 
evaluated.  

In the absence of proof of current venereal warts 
attributable to a venereal infection during service, there 
can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Right Knee Disability

The service treatment records, including the reports of 
entrance and separation examinations, do not document a 
complaint, finding, history, treatment, or diagnosis of a 
right knee injury or disease.  On separation examination, the 
veteran denied that he had a knee problem.  The lower 
extremities were evaluated as normal, and a right knee 
condition was not listed as a defect or diagnosis by the 
examiner.

After service, VA records show that in November 2001 the 
veteran complained of right knee pain.  The veteran stated 
that he hurt his knee when he fell or stepped in a foxhole 
during Desert Storm in 1991, which he assumed was the right 
knee.  After X-rays, the assessment was right knee 
tendonitis.  In May 2002, the veteran complained that his 
knees hurt all the time. 

On a Persian Gulf examination in June 2002, the veteran 
complained of painful knees since 1992.  The diagnosis was 
degenerative joint disease of the knees.  

On VA examination in October 2002, the veteran complained of 
right knee pain.  He stated that he had injured his left knee 
when he jumped in a foxhole and hyperextended the knee during 
Desert Storm.  X-rays of the left knee revealed evidence of 
an old injury consistent with the injury the veteran 
described during Desert Storm.  The examiner noted that the 
right knee was currently symptomatic and X-rays revealed 
degenerative joint disease.  The diagnosis was degenerative 
arthritis of the right knee.

By a rating decision in May 2003, the RO granted service 
connection for left knee patellofemoral pain syndrome.



Analysis

On the basis of the service treatment records, a right knee 
injury or disease was not affirmatively shown during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Nevertheless the veteran is competent to describe a knee 
injury suffered when he fell in a foxhole during Desert 
Storm, but as the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify a chronic right knee disability and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, the veteran complained of right knee pain in 
2001 and that he hurt his knee when he fell or stepped in a 
foxhole during Desert Storm in 1991, which he assumed was the 
right knee.  After X-rays, the assessment was right knee 
tendonitis.  On VA examination in October 2002, the veteran 
complained of right knee pain.  He stated that he had injured 
his left knee when he jumped in a foxhole and hyperextended 
the knee during Desert Storm.  X-rays of the left knee 
revealed evidence of an old injury consistent with the injury 
the veteran described during Desert Storm.  The examiner 
noted that the right knee was currently symptomatic and X-
rays revealed degenerative joint disease.  The diagnosis was 
degenerative arthritis of the right knee.

The period without documented complaints of right knee 
symptoms from 1993 to 2001 interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.); Forshey v. Principi, 284 F.3d 1335 (Fed. 
Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

The absence of medical evidence of continuity of 
symptomatology combined with the absence of any right knee 
abnormality on separation examination outweigh the veteran's 
statements of continuity. Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  For this reason, the 
preponderance of the evidence is against the claim of service 
connection based on continuity of symptomatology under 
38 C.F.R. § 3.303(b). 

Also the documentation of degenerative joint disease or 
arthritis by X-ray in 2002 is well beyond the one-year 
presumptive period for manifestation of arthritis as a 
chronic disease under 38 U.S.C.A. §§ 1112, 11137; 38 C.F.R. 
§§ 3.307, 3.309.

Under 38 U.S.C.A § 1154(b), for a veteran, who served in 
combat, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disease or injury 
etiologically to a current disability.  

A veteran must still generally establish his claim by 
competent evidence tending to show a current disability and a 
nexus between that disability and the disease or injury or 
events in service.  Collette v. Brown, 82 F.3d 389 (1996).

Although the veteran is competent to describe symptoms of 
right knee pain, arthritis is not a condition under case law 
where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disability and an established injury, disease, or 
event in service, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For this reason, the Board rejects the 
veteran's statements, relating his current degenerative joint 
disease or arthritis of the right knee to service, as 
competent evidence to substantiate the claims.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

On the question of medical causation, the VA examiner in 
October 2002 did not associate the current degenerative 
arthritis of the right knee to an injury during service. 

As the Board may consider only independent medical evidence 
to support its findings on questions involving a medical 
diagnosis and medical causation, not capable of lay 
observation, as there is no favorable competent medical 
evidence to support the claim of service connection for a 
right knee disability, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).



Right Heel Fracture

The service treatment records, including the reports of 
entrance and separation examinations, show that in December 
1992 the veteran complained of right foot and heel pain.  The 
initial impression was possible stress fracture of the right 
Achilles tendon.  On further evaluation was the assessment 
with right Achilles tendon strain.  On separation 
examination, the veteran denied that he had any lameness, 
bone abnormality, or foot trouble.  The lower extremities and 
feet were evaluated as normal, and a right heel condition was 
not listed as a defect or diagnosis by the examiner.

After service, on Persian Gulf examination in June 2002, 
history included a broken right heel in service.  

On VA examination in October 2002, the veteran stated that he 
suffered a right calcaneus fracture in 1989.  The examiner 
diagnosis was a history of right calcaneal fracture with 
healing.  The examiner noted that the veteran's claims file 
was not made available for the examination.    

Analysis

On the basis of the service treatment records, residuals of a 
right heel fracture were not affirmatively shown during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The service treatment records do show that in December 1992 
the veteran complained of right foot and heel pain.  The 
initial impression was possible stress fracture of the right 
Achilles tendon.  On further evaluation was the assessment 
with right Achilles tendon strain.  On separation 
examination, the veteran denied that he had any lameness, 
bone abnormality, or foot trouble.  The lower extremities and 
feet were evaluated as normal, and a right heel condition was 
not listed as a defect or diagnosis by the examiner.

Although an Achilles tendon strain was shown in service, this 
alone is not enough to establish service connection.  There 
must be a current disability resulting from the injury.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

After service, a history of a broken right heel in service 
was noted on Persian Gulf examination in June 2002.  On VA 
examination in October 2002, the diagnosis was a history of 
right calcaneal fracture with healing.  

In the absence of proof of current residuals of a fracture of 
the right heel attributable to the Achilles tendon strain 
during service, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Gastroesophageal Reflux Disease

The service treatment records, including the reports of 
entrance and separation examinations, show that on separation 
examination the veteran indicated that he had frequent 
indigestion.  There was no finding or diagnosis of 
gastroesophageal reflux disease.  

After service, on VA examination in October 2002, the veteran 
complained of dyspepsia and acid indigestion with 
gastroesophageal reflux symptoms since 1997.  The diagnosis 
was gastroesophageal reflux disorder. 

Analysis

On the basis of the service treatment records 
gastroesophageal reflux disease was not affirmatively shown 
to be present during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

The service treatment records do show that on separation 
examination the veteran indicated that he had frequent 
indigestion.  

A single notation of indigestion during service does not meet 
the combination of manifestations sufficient to identify 
gastroesophageal reflux disease and sufficient observation to 
establish chronicity disease during service, and as the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

After service, on VA examination in October 2002, the veteran 
complained of dyspepsia and acid indigestion with 
gastroesophageal reflux symptoms since 1997.  The period 
without documented complaints from 1993 to 2002 interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.); Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

The absence of medical evidence of continuity of 
symptomatology outweigh the veteran's statements of 
continuity.  For this reason, the preponderance of the 
evidence is against the claim of service connection based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b). 

As for service connection based on the initial documentation 
of gastroesophageal reflux disease after service under 38 
C.F.R. § 3.303(d), gastroesophageal reflux disease is not a 
condition under case law, where lay observation has been 
found to competent to establish a diagnosis and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where as here, the determinative issues involve questions of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, and of medical causation, that 
is, medical evidence of an association or link between the 
current disability and an established injury, disease, or 
event in service, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For this reason, the Board rejects the 
veteran's statements, relating his current gastroesophageal 
reflux disease to service, as competent evidence to 
substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

On the question of medical causation, that is, medical 
evidence of an association or link between the current 
gastroesophageal reflux disease and an established injury, 
disease, or event in service, there is no favorable evidence 
of record.  

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a qualifying 
chronic disability is one by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  In this case, gastroesophageal reflux 
disease is a known clinical diagnosis.  For this reason, the 
presumption of service connection due to an undiagnosed 
illness does not apply.  38 C.F.R. § 3.317(a)(1)

As the Board may consider only independent medical evidence 
to support its findings on questions involving a medical 
diagnosis and medical causation, not capable of lay 
observation, as there is no favorable competent medical 
evidence to support the claim of service connection for 
gastroesophageal reflux disease, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b)




Muscle Pain of the Biceps and Calves

The service treatment records, including the reports of 
entrance and separation examinations, show that on separation 
examination the veteran indicated that he had cramps in his 
legs.  There was no finding or diagnosis of muscle pain of 
the biceps or calves.  The upper and lower extremities were 
evaluated as normal, and muscle pain of the biceps and calves 
was not listed as a defect or diagnosis by the examiner. 

After service, on VA examination in October 2002, the veteran 
complained of intermittent muscle pain in the biceps and 
calves, occurring in the past month and lessening in 
frequency.  He denied weakness, swelling or functional 
impairment of the lower and upper extremities.  There was 
finding or diagnosis of muscle pain of either the biceps or 
calves. 

Analysis 

As for muscle pain, the service treatment records show that 
on separation examination the veteran indicated that he had 
cramps in his legs.  There was no finding or diagnosis of 
muscle pain of the biceps or calves.  The upper and lower 
extremities were evaluated as normal, and muscle pain of the 
biceps and calves was not listed as a defect or diagnosis by 
the examiner.  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
chronic condition and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service treatment records, 
then a showing of continuity of symptomatology after service 
is required to support the claim. 

The veteran's current complaints of muscle pain were first 
documented in 2002.  The period without documented complaints 
of muscle pain after discharge from service interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.); Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  

While muscle pain has been documented after service, muscle 
pain has not been directly associated with a specific injury, 
disease, or event of service origin.

The veteran primarily argues that he suffers from muscle pain 
as a manifestation of an undiagnosed illness resulting from 
his service in the Persian Gulf region during Desert Storm, 
which is a presumptive disease under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest to a degree of 10 percent or more after service.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A qualifying 
chronic disability includes muscle pain as an undiagnosed 
illness.  38 C.F.R. § 3.317(b).

To determine whether muscle pain is manifest to a degree of 
10 percent or more, the Board refers to VA's Schedule for 
Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under the Rating Schedule, muscle pain is rated as 
fibromyalgia.  Fibromyalgia is rated under Diagnostic Code 
5025.  Under Diagnostic Code 5025, the criterion for a 10 
percent rating is muscle pain requiring continuous medication 
for control. 

As there is no evidence of  muscle pain of the biceps or 
calves requiring continuous medication for control, 
presumptive service connection under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 for muscle pain as an undiagnosed illness 
does not apply as muscle pain is not manifested to a 
compensable disability, that is, ratable at 10 percent or 
more. 

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b)

Respiratory Disability

The service treatment records, including the reports of 
entrance and separation examinations, do not document a 
complaint, finding, history, treatment, or diagnosis of a 
respiratory injury or disease.  A chest X-ray in January 1992 
was normal except for nodular density in the left retro-
cardiac region.  On separation examination, the veteran 
denied that he had shortness of breath or a chronic cough.  
The lungs were evaluated as normal, and a respiratory 
condition was not listed as a defect or diagnosis by the 
examiner.

After service, on Persian Gulf examination in June 2002, 
there was no complaint of shortness of breath or difficulty 
breathing.  The lungs were clear to auscultation with no 
rales, wheeze or ronchi.  A chest X-ray was normal.  

VA records show that the veteran was treated for cough, which 
was associated with bronchitis. 

On VA examination in October 2002, the veteran complained of 
a mild chronic cough.  He stated that he had a respiratory 
disorder because a month prior he had experienced chest 
tightness and pleuritic chest discomfort with deep breathing.  
The veteran described the episode as transient, lasting 3, 
days and not reoccurring.  The veteran indicated that he was 
a smoker.  A chest X-ray was negative and he had no history 
of pulmonary or respiratory diagnoses.  On examination, the 
lungs were clear to auscultation and percussion.  There was 
no finding or diagnosis of a respiratory disorder. 

On VA examination in April 2004, there was no respiratory 
abnormal sign or symptom. 



Analysis

On the basis of the service treatment records respiratory 
signs or symptoms were not affirmatively shown to be present 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

As there is no competent evidence either contemporaneous with 
or after service that respiratory signs or symptoms were 
noted during service, the principles of service connection 
pertaining to continuity of symptomatology under 38 C.F.R. § 
3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).  

After service, on Persian Gulf examination in June 2002, 
there was no complaint of shortness of breath or difficulty 
breathing.  The lungs were clear to auscultation with no 
rales, wheeze or ronchi.  A chest X-ray was normal.  On VA 
examination in October 2002, the veteran complained of a mild 
chronic cough.  He stated that he had a respiratory disorder 
because a month prior he had experienced chest tightness and 
pleuritic chest discomfort with deep breathing.  The veteran 
described the episode as transient, lasting 3, days and not 
reoccurring.  The veteran indicated that he was a smoker.  A 
chest X-ray was negative and he had no history of pulmonary 
or respiratory diagnoses.  On examination, the lungs were 
clear to auscultation and percussion.  There was no finding 
or diagnosis of a respiratory disorder.

VA records do show that after service the veteran was treated 
for a cough, which was associated with bronchitis.  There is 
no medical evidence of an association or link between the 
bronchitis and an established injury, disease, or event in 
service, and bronchitis is a known clinical diagnosis.  

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the objective 
indications of a qualifying chronic disability are include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  



In this case, respiratory signs or symptoms either by 
objective evidence perceptible to the examining physician, or 
signs or symptoms capable of independent verification have 
not been shown.  For this reason, the presumption of service 
connection due to an undiagnosed illness does not apply.  
38 C.F.R. § 3.317(a)(1).

In the absence of proof of any present disability, there is 
no valid claim of service connection for a respiratory 
disability due to an injury, disease, or event of service 
origin or to an undiagnosed illness.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). 

For the reasons stated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Effective Date Claims 

Effective Date Criteria

The effective date of an award based on a claim for 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof.  38 U.S.C.A. § 5110(a).

The statutory provision is implemented by regulation, which 
provides that the date of entitlement to an award of service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.155.

Procedural and Factual Background

In April 29, 2002, the veteran submitted an application for 
VA benefits.  He claimed entitlement to service connection 
for several disabilities to include disabilities of the left 
shoulder and the left knee.    

By a rating decision in May 2003, the RO granted service 
connection for left shoulder acromioclavicular subluxation 
and for left knee patellofemoral pain syndrome and assigned 
an effective April 29, 2002, the date of receipt of the 
claims.  

Analysis

As the record contains no communication from the veteran 
prior to April 29, 2002, expressing the intent to file a 
claim of service connection for the left shoulder and left 
knee disabilities, there is no pending claim, formal or 
informal, of service connection for the left shoulder and 
left knee disabilities before April 29, 2002.  38 C.F.R. §§ 
3.155, 3.160(c).

As the effective date of the award of service connection is 
based on the date that the application upon which service 
connection is awarded is filed, in this case, April 29, 2002, 
and as the claim was received on April 29, 2002, more than 
one year after of separation from active service in 1993, 
there is no factual or legal basis to assign an effective 
date before April 29, 2002.  For these reasons, the Board 
finds no legal basis for awarding service connection for the 
left knee and left shoulder disabilities earlier than April 
29, 2002.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As the preponderance of the evidence is against the claims 
for an effective date earlier than April 29, 2002, for the 
grant of service connection for the left knee and left 
shoulder disabilities, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for a skin disease of the hands is denied.

Service connection for venereal warts is denied. 

Service connection for a right knee disability is denied.

Service connection for residuals of a right heel fracture is 
denied.

Service connection for gastroesophageal reflux disease is 
denied.

Service connection for muscle pain involving the biceps and 
calves is denied.  

Service connection for a respiratory disability is denied.

An effective date earlier than April 29, 2002, for the grant 
of service connection for left knee patellofemoral pain 
syndrome is denied.

An effective date earlier than April 29, 2002, for the grant 
of service connection for a left shoulder acromioclavicular 
subluxation is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


